  Case 3:20-cv-03052-TLB Document 2             Filed 08/04/20 Page 1 of 46 PageID #: 2



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                               HARRISON DIVISION

 JAMES MICHAEL BOLGER,
 Personal Representative of the Estate of
 JONATHAN J. BOLGER, deceased,

        Plaintiff,
 v.                                                   Case No.

 UNITED STATES OF AMERICA,                             ***JURY TRIAL DEMANDED

        Defendant.


                                        COMPLAINT

       NOW COMES Plaintiff, JAMES MICHAEL BOLGER, Personal Representative of the

Estate of JONATHAN J. BOLGER, deceased, by and through his attorneys, LAUX LAW

GROUP, and, for his cause of action, alleges as follows:

                                       INTRODUCTION

       In the early morning hours of August 20, 2017, United States Park Ranger, DAVID

SULLIVAN (hereafter “SULLIVAN”), shot and killed Jonathan J. Bolger (hereafter “BOLGER”)

at Campsite #3 at the Buffalo National River Park (hereafter “Buffalo River” or “park”). BOLGER

was a guest at the park along with his girlfriend, ASHLEY SANTORO (hereafter “ASHLEY”),

and her three (3) minor children, ages 9, 10 and 11. At the time BOLGER was shot by

SULLIVAN, he had in his left hand an air pellet gun, pointed down toward the ground. At no time

did BOLGER raise his air pellet gun at SULLIVAN or his partner, T. COLE (hereafter “COLE”).

SULLIVAN did not warn BOLGER that the use of deadly force was imminent.

       After the shooting, SULLIVAN told investigators that he shot BOLGER when BOLGER

“suddenly and quickly” turned toward SULLIVAN “and raise[d] both his arms at [SULLIVAN]



                                               1
  Case 3:20-cv-03052-TLB Document 2                 Filed 08/04/20 Page 2 of 46 PageID #: 3



with the – the gun still his left hand.” However, this is statement is quickly proven false by

SULLIVAN’s own body camera video. Based on the video, BOLGER was not pointing anything

in the direction of SULLIVAN or COLE at the time SULLIVAN shot him—he was in the process

of opening the driver side door to his Ford truck. See Image 1 below.




                Image 1: SULLIVAN’s view of BOLGER just prior to shooting him.


       Based on SULLIVAN’s video, BOLGER was not even facing SULLIVAN’s direction

when SULLIVAN shot him. BOLGER was in the process of opening the door to his Ford truck.

At no time did BOLGER ever point a firearm in the direction of SULLIVAN or COLE. At the

time SULLIVAN shot BOLGER, BOLGER was not even facing in SULLIVAN’s direction.

                                 JURISDICTION AND VENUE

       1.      This Honorable Court has jurisdiction of this action under 28 U.S.C. §§ 1331 and

1346, and under the Federal Tort Claims Act, 28 U.S.C. § 2671, et. seq. (hereafter FTCA or “Act”).

       2.      Pursuant to 28 U.S.C. § 1402(b), venue is proper for the United States District

Court, Western District of Arkansas, Harrison Division, as the acts and/or omissions described in

the instant pleading occurred in Searcy County, which is within this Judicial District.

       3.      In   August    2019,    Plaintiff,       JAMES   MICHAEL          BOLGER   (hereafter

“PLAINTIFF”), filed an official claim under the FTCA related to the August 20, 2017 shooting
                                                    2
  Case 3:20-cv-03052-TLB Document 2                Filed 08/04/20 Page 3 of 46 PageID #: 4



death of his brother, BOLGER, by SULLIVAN, a federal employee, by submitting a Standard

Form 95 (SF 95) to the United States Department of the Interior (DOI). See PLAINTIFF’s August

14, 2019 Correspondence and SF 95 Materials, attached hereto as Exhibit 1. In February 2020,

the DOI’s Office of the Solicitor (DOI-OS) denied PLAINTIFF’s claim via certified letter. See

February 27, 2020 DOI-OS Denial Correspondence, attached hereto as Exhibit 2.

       4.      PLAINTIFF has thus exhausted his administrative options prior to the filing of the

instant lawsuit. PLAINTIFF has otherwise performed all acts precedent to bringing this suit or

such acts have been waived.

                                             PARTIES

       5.      At all times material hereto, PLAINTIFF was BOLGER’s brother and also the

court-appointed administrator of the Estate of Jonathan J. Bolger. See August 10, 2018 Taney Co.,

Missouri Circuit Court Probate Division Letters of Administration, Case No. 1846-PR00147, In

the Estate of Jonathan J. Bolger, deceased, attached hereto as Exhibit 3. At all times material

hereto, PLAINTIFF was a citizen of the United States and resident of the State of Missouri.

       6.      At all relevant times, BOLGER was a citizen of the United States of America and

was, therefore, entitled to all legal and constitutional rights afforded citizens of the United States

of America.

       7.      Each of BOLGER’s heirs-at-law, namely, PLAINTIFF (biological brother), Linda

Bolger (biological mother), and Gerald Bolger (biological brother), are citizens of the United

States of America and, therefore, entitled to all legal and constitutional rights afforded citizens of

the United States of America.

       8.      PLAINTIFF brings this action on behalf of the Estate of Jonathan J. Bolger and on

behalf of all of BOLGER’s heirs-at-law.



                                                  3
  Case 3:20-cv-03052-TLB Document 2                 Filed 08/04/20 Page 4 of 46 PageID #: 5



       9.      Defendant, UNITED STATES OF AMERICA (hereafter “DEFENDANT”), is an

appropriate party pursuant to a claim for relief under the FTCA and is responsible pursuant to said

Act for the negligence and torts of its officials, agents, employees and/or departments.

       10.     At all relevant times, including August 20, 2017, SULLIVAN was a United States

Park Ranger (“Park Ranger”) and federal employee working for the United States National Park

Service (“NPS”) at Buffalo River in Arkansas.

       11.     In August 2017, SULLIVAN was an “officer of the United States empowered by

law to execute searches, to seize evidence, or to make arrests for violations of Federal law” and

was therefore an “investigative or law enforcement officer,” per 28 U.S.C. § 2680(h).

       12.     In August 2017, SULLIVAN was also a Training Officer at Buffalo River, meaning

he was authorized by his superiors to train and instruct Field Training Rangers (FTRs) on various

aspects of the responsibilities assigned to Park Rangers in the course of their official duties. At all

relevant times, including August 20, 2017, SULLIVAN and COLE acted within the course and

scope of their employment and under color of law. At all relevant times, including August 20,

2017, SULLIVAN and COLE were agents, employees and/or servants of DEFENDANT, and

acted on behalf of DEFENDANT, in their capacities as Park Rangers.

                      DOI-NPS HISTORY, STRUCTURE AND PURPOSE

       13.     The DOI is a federal executive department within the federal government apparatus

of DEFENDANT. The NPS is an agency of DEFENDANT and an operating unit of the DOI. The

NPS was established by the NPS Organic Act (16 U.S.C. §§ 1-4). The NPS Organic Act directs

the NPS to:

               …promote and regulate the use of Federal areas known as national
               parks, monuments and reservations…by such means and measures
               as conform to the fundamental purpose of the said parks,
               monuments and reservations, which purpose is to conserve the

                                                  4
  Case 3:20-cv-03052-TLB Document 2               Filed 08/04/20 Page 5 of 46 PageID #: 6



               scenery and the natural and historic objects and the wild life therein
               and to provide for the enjoyment of the same in such manner and by
               such means as will leave them unimpaired for the enjoyment of
               future generations.

       14.     The United States Congress has authorized the designation of certain employees as

law enforcement officers, with the responsibility to “…maintain law and order and protect persons

and property within areas of the National Park System” (16 U.S.C. § 1a6(b)). To help in

accomplishing this mission, the NPS employs two law enforcement branches: (1) United States

Park Ranger (USPR) and Special Agent (SA); and (2) the United States Park Police (USPP).

United States Park Rangers are law enforcement officers.

       15.     As a Park Ranger at Buffalo River, SULLIVAN performed law enforcement duties

that included, inter alia, enforcing the criminal laws of the United States, apprehending criminal

suspects, performing criminal and internal investigations and conducting basic public safety

checks. In addition, Park Rangers, like SULLIVAN, are responsible for resource stewardship,

education, and visitor use management. The Park Ranger position occupied by SULLIVAN

requires an NPS law enforcement commission and must be supervised by a commissioned

supervisor.

                               PERTINENT DOI-NPS POLICIES

       16.     The NPS law enforcement program is managed and supervised in accordance with

all applicable laws and regulations, including:

               a) Department of the Interior Manual Part 446 (hereafter “446
                  DM”);

               b) all applicable Secretarial directives;

               c) the DOI NPS Management Policies; and




                                                  5
  Case 3:20-cv-03052-TLB Document 2                Filed 08/04/20 Page 6 of 46 PageID #: 7



               d) Director’s Order #9: Law Enforcement Program and Reference
                  Manual #9 (hereafter “RM-9”)(a) through d) hereafter
                  collectively “policies”).

       17.     At all relevant times, including August 20, 2017, these policies were in effect and

applied to all employees involved in the NPS law enforcement program, except U.S. Park Police.

       18.     The objectives of the law enforcement program are articulated in Chapter 1 of RM-

9 (Law Enforcement Program). It reads in pertinent part: the “objectives of the law enforcement

program are primarily the detection and investigation of criminal activity, the apprehension and

successful prosecution of criminal violators, and the prevention of criminal activities through

resource education, public safety efforts, and deterrence.”

       19.     Chapter 1 of RM-9 states that the “NPS program provides law enforcement in a

consistent efficient, and effective manner to both serve and protect the public and protect resources.

The program is directed toward the preservation of public order, safety, education, protection of

resources, and tranquility.”

                           DOI-NPS TRAINING AND STANDARDS

       20.     Proper training is indispensable to safe and effective law enforcement, and NPS has

established law enforcement officer standards in the form of policies, such as 446 DM. The

purpose of Chapter 10 of 446 DM (Firearms and Other Defensive Equipment) is to establish

uniform policy concerning the standardization and use of firearms and other defensive equipment

by all employees of the DOI who are engaged in law enforcement duties.

       21.     Chapter 10 of 446 DM reflects its policy that all NPS employees engaged in law

enforcement activities must be properly trained, armed and equipped. Per Chapter 10 of 446 DM,

law enforcement officers must responsibly and discriminately use firearms and other defensive




                                                  6
  Case 3:20-cv-03052-TLB Document 2              Filed 08/04/20 Page 7 of 46 PageID #: 8



equipment in the performance of their duties, and NPS is required to hold every law enforcement

officer accountable for his or her actions.

        22.    Per Chapter 10 of 446 DM, only the minimal force necessary to effect and maintain

public order, protect human life or property, and/or arrest will be used by its law enforcement

officers.

        23.    Per Chapter 10 of 446 DM, the DOI has established the minimum standards for law

enforcement equipment, and equipment within each bureau/office is standardized to the extent

feasible, except where special purposes require deviations. Chapter 10 of 446 DM requires that

only Government-issued and/or bureau/office-approved firearms and other defensive equipment

be carried or worn by law enforcement officers while on duty.

        24.    Per Chapter 10 of 446 DM, each bureau/office is required to ensure that each law

enforcement officer receives, at least, the minimum standard issue of law enforcement equipment.

Chapter 10 of 446 DM requires that each bureau/office establish necessary defensive equipment

standards and specify the type of defensive equipment to be used by its law enforcement officers.

        25.    In Chapter 7 of RM-9 (Law Enforcement Training Standards), the NPS states that

it provides law enforcement training in conformance with laws and Departmental policy and

ensures that all NPS commissioned employees meet these requirements. Per Chapter 7 of RM-9,

commissioned employees begin their careers in NPS law enforcement with an approved basic

training program designed to meet the basic training needs of their positions.

        26.    Chapter 7 of RM-9 requires continued training of law enforcement officers on an

annual basis to ensure skills proficiency and current knowledge of law enforcement issues, and to

provide other additional skills.




                                                7
  Case 3:20-cv-03052-TLB Document 2               Filed 08/04/20 Page 8 of 46 PageID #: 9



       27.     Per Chapter 7 of RM-9, the basic law enforcement training requirement for

permanent Park Rangers is successful completion of the Land Management Police Training

(LMPT), plus successful completion of the Ranger Specific Basic Training Program (RSBTP) and

NPS Field Training and Evaluation Program (FTEP).

       28.     At all relevant times, the NPS maintains that it provides progressive and realistic

firearms training to all commissioned employees. Per Chapter 7 of RM-9, a minimum of eight (8)

hours of firearms skills training is provided annually to nonsupervisory commissioned employees.

Training topics include weapons tactics and other weapons skills not requiring actual firing of

firearms. NPS law enforcement officers are given both day and night firearms training.

       29.     SULLIVAN was trained in the use of force, including firearms, in the performance

of his duties as a federal law enforcement officer.

       30.     As reflected in Chapter 2 of 446 DM (Personnel Qualification and Standards), all

entry-level law enforcement personnel and all criminal investigators shall successfully complete

the prescribed training course at the Federal Law Enforcement Training Center (FLETC) or any

other approved Federal law enforcement training program. Per policy, each law enforcement

officer shall thereafter receive a minimum of 40 hours of “in-service” law enforcement training

each year, which may include up to eight (8) hours of firearms training.

       31.     Per Chapter 2 of 446 DM, inter alia, all law enforcement officers shall:

               •   be punctual in reporting for duty at the time and place designated
                   by superior officers;

               •   familiarize themselves with all pertinent provisions of statutes,
                   ordinances, regulations and Departmental, bureau/office rules,
                   regulations and policies;

               •   when in uniform and requested to do so, provide their name and
                   identification/badge number in a courteous and noncontroversial
                   manner;

                                                 8
 Case 3:20-cv-03052-TLB Document 2                 Filed 08/04/20 Page 9 of 46 PageID #: 10




               •   be responsible for the proper performance of the duties assigned
                   and for strict adherence to the rules and regulations adopted for
                   governing bureau/office law enforcement programs; and

               •   be responsible for adherence to the Departmental Law
                   Enforcement Code of Conduct.

       32.     To help sustain the high level of public trust necessary for an effective law

enforcement program, commissioned employees, such as SULLIVAN, are required to adhere to

the DOI’s law enforcement code of conduct and the standards of ethical conduct found in RM-9.

       33.     Integrity and trustworthiness are crucial attributes for NPS law enforcement

officers. Per Chapter 2 of 446 DM, NPS law enforcement officers who are guilty of the following

may be subject to immediate disciplinary action:

               •   willfully, knowingly, and/or negligently making an untruthful
                   statement of any kind in any oral or written report pertaining to
                   their official duties or making any untruthful statement before
                   any court or to any authorized government official.

       34.     The NPS also requires that nonsupervisory commissioned employees are tested in

firearms qualifications and use of force.

                              DOI-NPS USE OF FORCE POLICIES

       35.     FLETC trains federal law enforcement officers that violation of an agency policy

indicates a breach of duty. In the Eighth Circuit, courts hold that, while not dispositive of the issue

of liability, violations of policy nonetheless may constitute evidence of negligent and/or willful

and wanton conduct.

       36.     It is understood that, while rare, there are times when Park Rangers may be faced

with the decision of whether or not it is objectively reasonable to use deadly force in the course of

their duties and, therefore, it is imperative that they be trained on the proper use of deadly force

and the United States Constitution.

                                                  9
Case 3:20-cv-03052-TLB Document 2                Filed 08/04/20 Page 10 of 46 PageID #: 11



       37.     Per Chapter 10 of 446 DM (Firearms and Other Defensive Equipment), a firearm

may be discharged only as a last resort and when, in the considered opinion of the officer, there is

imminent danger of death or serious injury to law enforcement officer or to another person.

       38.     The NPS requires nonsupervisory commissioned employees receive annual training

on Use of Force. Per Chapter 7 of RM-9 (Law Enforcement Training Standards), the NPS requires

a “review of NPS and DOI policy on the use of force, including case law and current issues, and

techniques directly affecting officer safety and survival. Topics include participation in scenario-

based force-on-force training that requires demonstration of decision-making skills. This may be

simulator-based training, judgment pistol shooting, etc.,” with a two-hour minimum.

       39.     Chapter 10 of RM-9 (Use of Force) defines deadly force as “the use of any force

(with or without firearms) that is likely to cause death or serious physical injury” and states that

“[c]ommissioned employees may use deadly force only when the employee has an objectively

reasonable belief, in light of the facts and circumstances confronting the employee, that the subject

of such force poses an immediate danger of death or serious physical injury to the employee or

another person.”

       40.     Chapter 20 of 446 DM (Use of Force) addresses the deadly force concepts of

fleeing felons and verbal warnings. Per Chapter 20 of 446 DM, deadly force may be used to

prevent the escape of a fleeing subject if there is probable cause to believe:

               •   The subject has committed a felony involving the infliction of
                   threatened infliction of serious physical injury or death; and

               •   The escape of the subject would pose an imminent danger of
                   death or serious physical injury to the officer or to another
                   person.

       41.     Law enforcement officers are required to provide a verbal warning prior to using

deadly force, if feasible. Mirroring this legal requirement, Chapter 20 of 446 DM also mandates

                                                 10
Case 3:20-cv-03052-TLB Document 2                  Filed 08/04/20 Page 11 of 46 PageID #: 12



verbal warnings, stating that if it is feasible, and if to do so would not increase the danger to the

officer or others, a verbal warning to submit to the authority of the officer shall be given prior to

the use of deadly force.

                            Training in Evidence Handling and Storage

       42.     To advance the objectives found in Chapter 1 of RM-9 (Law Enforcement

Program), federal officers must be knowledgeable in preserving evidence. The importance of

evidence in solving crimes and establishing objective facts surrounding deadly force incidents is

well known and, therefore, NPS law enforcement officers are required to be trained in the handling

and storage of evidence. NPS law enforcement officers are also trained on Government-issued

devices intended to record video and audio depictions of incidents.

       43.     Chapter 7 of 446 DM (Law Enforcement Training Standards), sets forth the DOI

policy for Evidence Handling and Storage. It states that “[a]ll evidence shall be collected in a

manner that is consistent with pertinent laws regulations, policies and established procedures” and

further requires that each law enforcement program include procedures for the proper collection,

recording, handling, safeguarding, storage and disposal of evidence.

       44.     Per Chapter 7 of 446 DM, each law enforcement officer is responsible for ensuring

the safe and proper collection, handling, safeguarding, inventory and storage of all evidentiary

items taken into custody.

       45.     Chapter 7 of 446 DM states that “[a]ll law enforcement bureaus/offices are

responsible for safeguarding all property taken into custody until it is either released to the rightful

owner according to established procedures or, if appropriate, disposed of in accordance with

applicable laws and regulations.” Bureau/office heads are responsible for the safe and proper




                                                  11
Case 3:20-cv-03052-TLB Document 2                Filed 08/04/20 Page 12 of 46 PageID #: 13



storage of evidence, and they are required to ensure that the appropriate procedures and guidelines

are established, including the safe collection, handling, accountability and storage of all evidence.

                         Electronic Evidence Recording and Preservation

       46.      Chapter 44 of RM-9 (Law Enforcement Recording Devices) “provides

commissioned employees with directions for the proper use, management, storage, and retrieval

of audio/visual media recorded for both mobile ‘in-car’ digital audio/video recorders (MVRs) and

wearable audio/video recorders (WVRs) for the patrol function.” Per Chapter 44 of RM-9, the

proper use of MVR and WVR can provide useful criminal documentary evidence and can also

help defend an officer in the event of an allegation of misconduct or civil litigation.

       47.      The use of MVR and WVR by Park Rangers, such as SULLIVAN and COLE,

accomplishes the following law enforcement objectives, inter alia: to accurately capture

statements and events during the course of an incident; to assist the officer’s ability to properly

document and review statements and actions for both internal reporting requirements and for

courtroom preparation and presentation; and to capture visual and audio information for use in

current and future investigations.

       48.      Chapter 44 of RM-9 requires commissioned NPS employees use NPS-authorized

audio/video recording devices (AVRD) to assist in the performance of their law enforcement duties

and to help provide an accurate and unbiased recorded account of an incident, where said AVRD

are available and issued.

       49.      Per Chapter 44 of RM-9, AVRD “shall be utilized to help provide accurate

documentation of officer arrests, searches, and critical incidents (including documenting crime and

accident scenes or other events that involve the confiscation and documentation of evidence or

contraband).”



                                                 12
Case 3:20-cv-03052-TLB Document 2                 Filed 08/04/20 Page 13 of 46 PageID #: 14



       50.     Chapter 44 of RM-9 requires that all commissioned employees assigned to use

AVRD adhere to the procedures outlined within the policy so as to maximize the effectiveness and

utility of the MVR and WVR and the integrity of evidence and related documentation.

       51.     Chapter 44 of RM-9 states that MVR and WVR “[e]quipment shall only be operated

in accordance with the directives in this chapter and the manufacturer’s recommended technical

guidelines.”

       52.     Per Chapter 44 of RM-9, “[w]hen an officer fails to activate the AVRD, fails to

record the entire contact, or interrupts the recording, the circumstances will be documented in the

case report or violation notice.” It requires an officer to verbally indicate his or her intent to stop

the recording, and the reason before deactivating the device, and upon reactivation, state that he or

she has re-started the recording.

       53.     Chapter 44 of RM-9 also covers repairs and malfunctions of AVRD, and states that

“[p]roblems that cannot be remedied by the officer shall be documented and reported to a

supervisor and devices taken out of service until repaired by the manufacturer or a certified repair

vendor.” It requires that malfunctions, damage, or theft of AVRDs be reported immediately to a

supervisor.

               BUFFALO NATIONAL RIVER PARK, HARRISON, ARKANSAS

       54.     At all times material hereto, DEFENDANT owned, controlled and operated Buffalo

River, a National Park. Established in 1972, Buffalo River flows freely for 135 miles and is one

of the few remaining undammed rivers in the lower 48 states. The national park features extensive

camping grounds, as well as boating down the river from running rapids to quiet pools while

surrounded by massive bluffs along the Ozark Mountains down to the adjacent White River.




                                                  13
Case 3:20-cv-03052-TLB Document 2                   Filed 08/04/20 Page 14 of 46 PageID #: 15



       55.      Buffalo River falls under the jurisdiction and control of the NPS.

       56.      Buffalo River’s 94,293 acres are divided into three (3) management districts: the

Upper Buffalo Wilderness Area; the Ponca Wilderness Area; and the Lower Buffalo Wilderness

Area. See Image 2 below. Park visitation averaged more than 800,000 visitors a year recently. In

addition to visitor water-based activities with multiple launch points along the river, Buffalo River

offers more than 100 miles of hiking trails and designated trails for horseback riding.




             Image 2: Buffalo River Lower District Park Map


       57.      The Lower Buffalo Wilderness Area provides camping at Spring Creek, Buffalo

Point, and Rush Campgrounds.           See Image 2 above. On August 20, 2017, Spring Creek

Campground had at least eleven (11) designated sites, with a picnic table, fire ring, and lantern

hook at each site.




                                                    14
Case 3:20-cv-03052-TLB Document 2               Filed 08/04/20 Page 15 of 46 PageID #: 16



       58.     GPS coordinates are provided for each of the campgrounds at Buffalo River and

can be found on the official NPS/Buffalo River website. The GPS coordinates for the Spring Creek

Campground are: 36.0285289; -92.5800835.

       59.     As reflected in Section 512 of the Credit Card Accountability Responsibility and

Disclosure Act of 2009, Public Law 111-24, 123 Stat. 1764-65, people who can legally possess

firearms under applicable federal, state, and local laws may legally possess firearms at Buffalo

River. Per 36 CFR § 2.2 (b)(2) (Wildlife Protection), hunting is permitted at Buffalo River. Thus,

in August 2017, merely possessing a registered firearm on the grounds of Buffalo River was not

illegal nor in violation of Buffalo River rules, a fact SULLIVAN and COLE each knew or should

reasonably have known.

       60.     At all relevant times, including August 2017, Park Rangers, such as SULLIVAN

and COLE were expected to be familiar with the law, including pertinent portions of the U.S.

Constitution and Arkansas law. It was therefore foreseeable to SULLIVAN and COLE that they

might encounter guests of Buffalo River with guns in their possession.

       61.     At all relevant times, including August 2017, Karen Brandford (hereafter “Chief

Ranger Brandford”) was employed by DEFENDANT as a Chief Ranger (Senior Law Enforcement

Officer (SLEO)) and was an “investigative or law enforcement officer,” per 28 U.S.C. § 2680(h).

At all relevant times, including August 20, 2017, Chief Ranger Brandford was a Park Ranger and

acted within the course and scope of her employment and under color of law. At all relevant times,

including August 2017, Chief Ranger Brandford was an agent, employee and/or servant of U.S.

and acted on behalf of DEFENDANT in her capacity as a Park Ranger and direct supervisor of

SULLIVAN and COLE.




                                               15
Case 3:20-cv-03052-TLB Document 2                Filed 08/04/20 Page 16 of 46 PageID #: 17



        62.    At all relevant times, including 2017, Chief Ranger Brandford was SULLIVAN’s

direct supervisor at Buffalo River and was responsible for ensuring that SULLIVAN was properly

trained in the use of force, including firearms in the performance of his duties as federal law

enforcement officer. Chief Ranger Brandford was responsible for ensuring that SULLIVAN was

properly trained in emergency situations, medical care and the use of certain medical equipment.

        63.    At all relevant times, including 2017, Chief Ranger Brandford was trained and

experienced in the supervision of federal law enforcement programs which includes ensuring that

operational activities are in compliance with directives, policies, laws, standards and practices. At

all relevant times, including August 2017, Chief Ranger Brandford was a commissioned

supervisor.

        64.    At all relevant times, including August 2017, SULLIVAN was a firearms

instructor.

        65.    On August 19-20, 2017, COLE was an FTR with the NPS and was conducting his

field training program at Buffalo River. On August 19-20, 2017, COLE was in the second phase

of the field training program.

        66.    SULLIVAN implemented the body camera program that was in effect at Buffalo

Nation Park River in August 2017. He also wrote the policy for body cameras and got the policy

he drafted—which was in effect in August 2017—approved through Chief Ranger Brandford. At

all relevant times, the body camera usage policy for body cameras to which Park Rangers, such as

SULLIVAN and COLE, were subject, was the policy SULLIVAN himself drafted.

        67.    By design, the body cameras worn by Buffalo River rangers in August 2017 were

designed to capture video and audio recordings 30 seconds prior to activation of the body camera.




                                                 16
Case 3:20-cv-03052-TLB Document 2               Filed 08/04/20 Page 17 of 46 PageID #: 18



The 30-second audio pre-activation feature can be manually deactivated, which means that the

only thing captured prior to activation is 30 seconds of soundless video.

       68.     Prior to his August 19, 2017 shift, SULLIVAN deactivated the 30 second audio

pre-activation feature of his body camera so that when his body camera was turned on, one would

be unable to hear any audio from his body camera during the 30-second pre-activation timeframe.

Prior to August 19, 2017, SULLIVAN assisted COLE with the set-up of COLE’s body camera and

deactivated COLE’s 30 second audio pre-activation feature.

       69.     At all relevant times, AVRD were available and issued to SULLIVAN and COLE.

On August 20, 2017, SULLIVAN and COLE were equipped with WVR and MVR.

                  BOLGER AND ASHLEY ARRIVE AT BUFFALO RIVER,
                    SPRING CREEK CAMPGROUND, CAMPSITE #3

       70.     BOLGER, ASHLEY and ASHLEY’s three (3) minor children arrived at Buffalo

River on August 19, 2017, at approximately 4:30 p.m. BOLGER and ASHLEY had planned the

Buffalo River outing as a reward for ASHLEY’s kids several weeks earlier. They had visited

Buffalo River previously and, with the exception of a brief episode with an aggressive raccoon on

the last trip, they always enjoyed themselves. The group settled in at Campsite #3 of the Spring

Creek Campground, in the lower district of Buffalo River. See Image 2 above.

       71.     Based on their prior experience, BOLGER and ASHLEY understood Park Rangers’

shifts to end at 11:30 p.m., barring emergency circumstances. Throughout the August 19, 2017,

and even into the evening, it rained considerably, which caused mud and softened the terrain

underneath the grass at the park.

       72.     Regardless of what did or did not transpire at BOLGER and ASHLEY’s campsite,

SULLIVAN and COLE had no knowledge of BOLGER or ASHLEY, or anything that may have

transpired at their campsite, prior to SULLIVAN’s shooting of BOLGER.

                                                17
Case 3:20-cv-03052-TLB Document 2               Filed 08/04/20 Page 18 of 46 PageID #: 19



                   SULLIVAN AND COLE’S 11-HOUR OVERTIME SHIFT
                         WHICH PRECEDED THE SHOOTING

       73.     On August 19, 2017, SULLIVAN was scheduled to work an 8-hour shift, from 3:30

p.m. to 11:30 p.m. Even though SULLIVAN was told by dispatch to refrain from unnecessary

activity during the beginning of his shift, he nonetheless actually decided to start work an hour

early, drawing overtime wages, paid by American taxpayers. SULLIVAN and COLE thus began

their shift as Park Rangers at Buffalo River at 2:30 p.m.

       74.     Starting around 3:30 p.m., SULLIVAN and COLE were on Buffalo River for

several hours, engaging in many park activities and tasks spanning nine (9) hours to 11:30 p.m.,

including:

               •   Deploying their boats in river waters and engaging boaters for
                   several hours;

               •   Checking Buffalo River guests’ boats for rule and specs
                   compliance;

               •   Verifying that all encountered vessels contained required
                   equipment;

               •   Trailering a boat approximately 30 miles from Harrison, AR to
                   Yellville, AR;

               •   Filling the boat with gas in Yellville, AR;

               •   Traveling to a maintenance shop around 8:00 p.m. in order to
                   service a trailer;

               •   Performing a vehicle stops, including one for a traffic violation
                   by a young woman who was let go with a verbal warning;

               •   Traveling to Rush Landing around 10:00 p.m. to ensure quiet
                   hours were observed;

               •   Engaging several Buffalo River guests who were in violation of
                   minor park rules;



                                                18
    Case 3:20-cv-03052-TLB Document 2           Filed 08/04/20 Page 19 of 46 PageID #: 20



              •   Writing several tickets to Buffalo River guests for violations of
                  park rules;

              •   Encountering a domestic incident transpiring between a woman
                  and her boyfriend;

              •   Assisting Buffalo River guests with campsite payment issues;

              •   Audibly detecting the usage of fireworks and traveling to the
                  campsite from where the fireworks originated;

              •   Engaging the visitors who set off the fireworks, determining that
                  they were also in possession of other contraband; and

              •   Writing out twelve (12) citations to four (4) individuals found to
                  be in possession of contraband.
.
        75.   SULLIVAN and COLE’s normal 8-hour shift ended at 11:30 but SULLIVAN again

wanted to make overtime money, so he decided that he and COLE would work more overtime

hours after their modified 9-hour shift (which includes one hour of pre-shift overtime) was

complete. SULLIVAN’s purported reasoning for his and COLE’s taking post-shift overtime was

to further COLE’s training.

        76.   SULLIVAN’s supervisor, Chief Ranger Brandford, was aware of SULLIVAN’s

decision to clock in early at an overtime wage and stay late at an overtime wage, and permitted

him to do so, or otherwise ratified SULLIVAN’s decision or acquiesced to SULLIVAN.

        77.   On August 19, 2017, around 11:30 p.m., the time when their shift should normally

end, SULLIVAN and COLE left Rush Landing and went down to Buffalo Point. See generally

Image 2 above. Around 12:30 a.m., they encountered a park guest passed out and gave him a

verbal warning after he awoke.

        78.   After the 12:30 a.m. encounter, SULLIVAN and COLE traveled further down the

river and saw another group of guests with fireworks and marijuana. COLE wrote out citations to



                                               19
Case 3:20-cv-03052-TLB Document 2               Filed 08/04/20 Page 20 of 46 PageID #: 21



the guests for possession of a controlled substance. SULLIVAN and COLE then drove back to

the Buffalo Point Ranger Station to log the seized contraband evidence. See Image 2 above.

       79.     Although by starting early and staying late SULLIVAN and COLE’s August 19-20

shift was a full work day by any reasonable measure, SULLIVAN nonetheless decided at

approximately 1:00 a.m. that he and COLE would make the approximately 30 minute drive from

the Buffalo Point Ranger Station to Spring Creek to perform public safety checks at the campsites

there. There is no curfew at Buffalo River but there are quiet hours which start at 10:00 p.m. and

end at 6:00 a.m. the following morning.

             LOGGING OVERTIME HOURS, SULLIVAN AND COLE ARRIVE AT
              SPRING CREEK CAMPGROUND AT APPROXIMATELY 1:30 AM

       80.     SULLIVAN and COLE arrived at Spring Creek Campground at approximately

1:30 a.m. Although SULLIVAN purportedly went to the Spring Creek Campground for public

safety, he instructed COLE to park their NPS vehicle, which contained first aid and life-saving

equipment, approximately 200 feet away from the campsite entry point and even further from

anyone they encounter who may need medical assistance.

       81.     SULLIVAN instructed COLE to park far away because he knew a public safety

sweep at this hour was out of the ordinary and he wished for neither he nor COLE to be detected

and for neither of them to be compelled to identify themselves as law enforcement officers, per

policy. SULLIVAN and COLE were each wearing body armor at the time they arrived at the

campground.

       82.     By parking approximately 200 feet away from the campsite entry, SULLIVAN and

COLE knew, or should have known, that in the event of a medical emergency, there would be an

unreasonably long distance between themselves and the emergency medical equipment in their

locked ranger truck. SULLIVAN and COLE knew, or should have known, that with each step

                                               20
Case 3:20-cv-03052-TLB Document 2              Filed 08/04/20 Page 21 of 46 PageID #: 22



toward the campsites they might take, they would increase the distance between themselves and

emergency medical equipment contained in the locked ranger truck, making it less accessible to

someone potentially in need.

          83.   On August 20, 2017, at 1:32 a.m., from inside the ranger truck, SULLIVAN radioed

dispatch and announced that he would be doing an afterhours sweep of the campgrounds.

Specifically, SULLIVAN said “You can show us on foot Spring Creek Campground.” The

purported purpose of the sweep of Spring Creek Campground ultimately was to ensure public

safety.

          84.   Still inside the ranger truck, SULLIVAN grabbed an oversized flashlight to use

during his afterhours sweep.     However, as he acknowledged in a later official statement,

SULLIVAN had never been trained on the proper usage of the oversized flashlight prior to August

20, 2017, nor trained on the propriety of using the oversized flashlight and a firearm

simultaneously.

          85.   Neither SULLIVAN nor COLE were aware of any complaints, calls or reports

made regarding any incidents at Campsite #3 on August 19 or 20 prior to their arrival at the

campsites. Neither SULLIVAN nor COLE knew, or were familiar with, BOLGER or ASHLEY

prior to their arrival at the campsites. Neither SULLIVAN nor COLE received any complaint, call

or report regarding BOLGER or Campsite #3 on August 19 or 20 prior to their arrival.

          86.   BOLGER violated no laws on August 20, 2017.

          87.   Neither SULLIVAN nor COLE ever told BOLGER that he was under arrest.

Neither SULLIVAN nor COLE obtained or sought to obtain any type of arrest warrant pertaining

to BOLGER.




                                               21
Case 3:20-cv-03052-TLB Document 2                 Filed 08/04/20 Page 22 of 46 PageID #: 23



       88.     Upon exiting the ranger truck, SULLIVAN and COLE both experienced purported

difficulties “adjusting” to the darkness, which significantly impaired their vision, according to later

official statements given by them. Despite this visual impairment, SULLIVAN and COLE

proceeded to approach the campsites prior to the completion of their eyes adjusting which placed

themselves and those they might encounter in unnecessary danger.

       89.     SULLIVAN and COLE began the approximately 200-foot walk from the location

of their ranger truck to the entry of the campsites. After a while, SULLIVAN began to rush toward

the campsites in the dark at such a brisk pace that COLE, who was less familiar with the area,

struggled to keep up with SULLIVAN and felt as though he was endangering himself trekking

through forest. Both SULLIVAN and COLE were using illuminated flashlights as they entered

the campsites and approached Campsite #3.

       90.     Though COLE drove the vehicle, after they exited the ranger truck and locked it

up, SULLIVAN took possession of the key fob, which is necessary to operate the vehicle.

       91.     When SULLIVAN and COLE reached Campsite #3, it was quiet with no indication

of any trouble. There was no indication that anyone was in violation of quiet hours. In fact,

BOLGER, ASHLEY and the three (3) minors were the only guests at Campsite #3 at the time of

SULLIVAN and COLE’s afterhours sweep.

       92.     Although Campsite #3 was quiet and there was no indication of anyone violating

Buffalo River’s quiet hours, SULLIVAN and COLE continued toward Campsite #3, the campsite

occupied by BOLGER, ASHLEY and the minor children. At the time SULLIVAN and COLE

arrived at the campsites, BOLGER’s Ford pickup truck was parked adjacent to Campsite #3, just

a few feet off of the road.




                                                  22
Case 3:20-cv-03052-TLB Document 2                Filed 08/04/20 Page 23 of 46 PageID #: 24



       93.     Though SULLIVAN and COLE were quiet so as to not be noticed, BOLGER saw

their flashlights through the woods to his right as they approached Campsite #3. BOLGER, who

was sitting at the campsite picnic table at the time, watched SULLIVAN and COLE approach

through the trees, their flashlights illuminated and bobbing along with the shadowy figures’

movements toward him. See Image 3 below.




                       Image 3: Campsite #3, where BOLGER and ASHLEY set
                       up their tents. Image 3 depicts the park bench from where
                       BOLGER saw SULLIVAN and COLE approach.

       94.     BOLGER did not know the identity of the individuals who were shining their

flashlights—SULLIVAN and COLE—but he believed, like ASHLEY, that the individuals may be

the occupants of a truck that stopped in the area earlier and drove away. BOLGER left the picnic

table and walked toward the flashlights.

       95.     When BOLGER left the picnic table and walked past the orange tent and toward

the flashlights held by SULLIVAN and COLE, he had nothing in his hands. See Image 3 above.

                 SULLIVAN’S AUGUST 20, 2017 SHOOTING OF BOLGER

       96.     When SULLIVAN and COLE detected BOLGER and shined their flashlights on

him.




                                                 23
Case 3:20-cv-03052-TLB Document 2                  Filed 08/04/20 Page 24 of 46 PageID #: 25



       97.     After SULLIVAN and COLE shined their flashlights on BOLGER, they then drew

their service weapons and pointed them at BOLGER.

       98.     Both SULLIVAN and COLE wore body cameras during their August 19-20, 2017

shift. Combined, SULLIVAN and COLE’s body cameras captured video footage starting at

approximately twelve (12) seconds prior to SULLIVAN shooting BOLGER and approximately

thirty (30) minutes after the shooting. The first images of BOLGER depict him shielding his eyes

with his right forearm over his eyes and his left arm at his side, straight down, with his hand

pointing downward. See Image 4 below.




              Image 4: SULLIVAN and COLE spot BOLGER near his Ford pickup truck and
              shine their flashlights on him, causing him to shield his eyes with his right
              hand. BOLGER’s left hand is at his side, hand pointing downward.

       99.     After shielding his eyes from SULLIVAN’s flashlight beam, BOLGER began to

turn to his left, toward his Ford pickup truck. See Image 5 below.




                                                   24
Case 3:20-cv-03052-TLB Document 2                 Filed 08/04/20 Page 25 of 46 PageID #: 26




              Image 5: BOLGER lowers his right arm from near his face, preparing to open
              the driver side door of his Ford pickup truck.

       100.   BOLGER continued to his left, away from SULLIVAN, and stretched his right

hand toward the driver side door handle of his Ford pickup truck. See Image 6 below.




              Image 6: BOLGER’s right arm is parallel to the ground as he takes a second
              step toward his pickup truck, reaching for the driver side door handle.


       101.   BOLGER stopped his movement to his left, away from SULLIVAN and grabbed

hold of the driver side door handle of his Ford pickup truck. See Image 7 below.




                                                 25
Case 3:20-cv-03052-TLB Document 2                  Filed 08/04/20 Page 26 of 46 PageID #: 27




              Image 7: BOLGER stops at his Ford pickup truck and his right hand makes
              contact with his drive side door handle.



       102.    After grabbing hold of the driver side door handle of his Ford pickup truck with

his right hand, BOLGER began to pull on the handle to open the door. See Image 8 below.




              Image 8: With his right hand, BOLGER pulls on the driver side door handle of
              his Ford pickup truck.

       103.    As BOLGER pulled on the driver side door handle of his Ford pickup truck, he was

shot and killed by SULLIVAN without warning. See Image 9 below.




                                                   26
Case 3:20-cv-03052-TLB Document 2                  Filed 08/04/20 Page 27 of 46 PageID #: 28




              Image 9: BOLGER continues to pull the driver side door handle of his Ford
              pickup truck at the moment he is shot and killed by SULLIVAN.

       104.    When SULLIVAN and COLE shined their flashlights on BOLGER, he likely had

a pellet gun in his left hand which, at all times following his detection by SULLIVAN and COLE,

was pointed downward, toward the ground, and never in the direction of SULLIVAN or COLE.

Alternatively, BOLGER had a flashlight on his person when SULLIVAN and COLE shined their

flashlights on him, and it was pointed down toward the ground at all times.

       105.    BOLGER did not raise both of his hands toward SULLIVAN or COLE when

SULLIVAN shot BOLGER.

       106.    BOLGER did not raise either of his hands toward SULLIVAN or COLE when

SULLIVAN shot BOLGER.

       107.    BOLGER’s right hand was on the door handle of his Ford truck when SULLIVAN

shot him.

       108.    BOLGER was not facing either SULLIVAN or COLE when SULLIVAN shot and

killed him.

       109.    On August 20, 2020, at 1:34 a.m., after shooting BOLGER, SULLIVAN got on his

dispatch radio and yelled “MROCC, shots fired! MROCC shots fired!”

                                                  27
Case 3:20-cv-03052-TLB Document 2              Filed 08/04/20 Page 28 of 46 PageID #: 29



                     AFTER THE SHOOTING OF JONATHAN BOLGER

       110.    ASHLEY was approximately forty feet away from BOLGER when SULLIVAN

shot and killed BOLGER. She saw nothing in BOLGER’s hands when he got up from the picnic

table and approached SULLIVAN and COLE’s illuminating flashlights.

       111.    ASHLEY did not hear anyone yell “Police” or words like it prior to SULLIVAN

shooting BOLGER.

       112.    ASHLEY, a licensed practical nurse (LPN), was horrified by the shooting of her

boyfriend, BOLGER, especially with her minor children in close proximity. She immediately

asked to provide emergency medical treatment to BOLGER but was held off at gunpoint by

SULLIVAN and COLE.

       113.    Even though BOLGER was quickly handcuffed after the shooting and even though

ASHLEY repeatedly informed SULLIVAN that she was a LPN capable of providing emergency

medical care, SULLIVAN ordered ASHLEY not to come near the scene of BOLGER’s body for

approximately three (3) minutes after the shooting.

       114.    During those three (3) minutes, SULLIVAN had exclusive and unfettered access

and control over to the crime scene.

       115.    While it is true that after the shooting ASHLEY told the investigators that BOLGER

had a “BB gun” on his person when SULLIVAN shot him, this was secondhand information she

got from SULLIVAN while she was asking to help save BOLGER’s life.

       116.    The audio from SULLIVAN’s AVRD captured SULLIVAN and COLE keeping

ASHLEY away from the scene. Once ASHLEY was allowed near BOLGER’s body, SULLIVAN

provided her with his false account of the BOLGER pointing the air pellet gun at him:

               ASHLEY:        Jon.



                                               28
Case 3:20-cv-03052-TLB Document 2        Filed 08/04/20 Page 29 of 46 PageID #: 30



          COLE:        Don’t move.

          ASHLEY:      Can I please check on him?

          SULLIVAN: Stay where you are.

          ASHLEY:      I’m a nurse. Can I please check on him? I swear to
                       God I’m a nurse. Can I please…

          SULLIVAN: Stay there don’t move.

          ASHLEY:      Please.

                                      *****

          ASHLEY:      Please.

          COLE:        Stay there don’t move.

          ASHLEY:      I’m not moving, but can you please check on him.

          COLE:        Stay there.

                                      *****

          ASHLEY:      Can you please tell me if he’s hurt?

                                      *****

          ASHLEY:      Can you please tell me if he’s hurt?

                                      *****

          SULLIVAN: Are you a nurse?

          ASHLEY:      Yes I am. I’ve been a nurse for five years. I’m an
                       LPN.

          SULLIVAN: All right get over here. Get over here. Let me see
                    your person, let me see your person.

          ASHLEY:      I don’t.

          SULLIVAN: Do you have anything on your person?

          ASHLEY:      No I swear I do not. I have.

                                        29
Case 3:20-cv-03052-TLB Document 2             Filed 08/04/20 Page 30 of 46 PageID #: 31




                                            *****

              SULLIVAN: …Are there any other weapons here?

              ASHLEY:        No. That was a BB gun because there’s a raccoon out
                             here.

              SULLIVAN: Well I didn’t know that.

              ASHLEY:        I know you didn’t.

              SULLIVAN: I just know you had a gun pointed at me.

              ASHLEY:        Oh.

              SULLIVAN: I have to make sure you don’t have anything. Go
                        ahead and render aid.

              ASHLEY:        Where did you shoot him? No – no – no – no – no –
                             no – no. Is he okay?

              SULLIVAN: Can you render aid or no?

              ASHLEY:        (Unintelligible) please don’t know – no – no – no –
                             no – no – no.

              SULLIVAN: All right, ma’am. Ma’am, if you can’t help out I
                        don’t want you to deal with this.

              ASHLEY:        No I got – wait – wait – wait. (emphases added)

       117.   After BOLGER was shot by SULLIVAN, SULLIVAN told ASHLEY “I just know

you had a gun pointed at me,” even though he knew that statement to be false. SULLIVAN falsely

told ASHLEY that BOLGER pointed a gun at him when SULLIVAN shot him in order to justify

shooting a man who poses no reasonable threat of imminent death or serious physical injury.

       118.   While trying to provide life-saving measures to BOLGER, ASHLEY asked

SULLIVAN to remove BOLGER’s handcuffs, but SULLIVAN refused on more than one

occasion, stating “[i]t’s not gonna matter right now.” When ASHLEY told SULLIVAN that she



                                              30
Case 3:20-cv-03052-TLB Document 2              Filed 08/04/20 Page 31 of 46 PageID #: 32



needed the handcuffs off so that BOLGER would be flat on his back—thus maximizing

BOLGER’s lessening chance of survival—SULLIVAN shot back, “[h]e’s flat.”

       119.    Throughout post-shooting ordeal, SULLIVAN and COLE were clearly unfamiliar

with, inter alia: the location of their medical equipment within their equipment bags; the proper

usage of their medical equipment; and the GPS coordinates for the area where BOLGER was in

need of emergency medical care.

                     ARKANSAS STATE POLICE INVESTIGATION OF
                       THE SHOOTING OF JONATHAN J. BOLGER

       120.    On August 20, 2017, at 1:54 a.m., approximately twenty (20) minutes after the

shooting, Deputy Aaron Leavins of the Searcy County Sheriff’s Office (SCSO) arrived at the scene

and made contact with SULLIVAN. SULLIVAN advised Deputy Leavins that his body worn

camera was “recording just so you know,” and proceeded to tell Deputy Leavins that BOLGER

“came out of nowhere and had a pistol pointed at us.” SULLIVAN told Deputy Leavins that he

did not touch the scene.

       121.    A few moments into his discussion with SULLIVAN, Deputy Leavins noticed an

air pellet gun on the ground, many feet away from BOLGER’s body, in the middle of the gravel

roadway next to the campsite. When SULLIVAN became aware that Deputy Leavins noticed the

air pellet gun, SULLIVAN told Deputy Leavins that he moved it from the area near BOLGER’s

body. Deputy Leavins then retrieved a plastic bag and put the air pellet gun in the bag where it

presumably remained until the criminal investigation of BOLGER’s homicide. See Images 10 and

11 below.




                                               31
Case 3:20-cv-03052-TLB Document 2                   Filed 08/04/20 Page 32 of 46 PageID #: 33




       Image 10: Photo of the pellet gun where it        Image 11: Photo of the pellet gun on top of
       was discovered by a Searcy Co. deputy             the plastic bag in the road later on the
       several feet from BOLGER’s body.                  Morning of August 20, 2017.


       122.    On August 20, 2017, at approximately 4:00 a.m., troopers with Arkansas State

Police (ASP) arrived at Campsite #3 and took control of the crime scene and began their

investigation of BOLGER’s homicide. Corporal David Small, a Special Agent with ASP, advised

NPS investigators that he did not collect nor see a flashlight in the immediate area where

BOLGER’s body was located. Deputy Leavins later stated that he did not see a flashlight in the

vicinity of BOLGER’s body either. NPS also performed an investigation of the shooting.

       123.    Five days after the shooting, on August 25, 2017 at 10:30 a.m., SULLIVAN was

questioned by NPS investigators. During the questioning, he gave the following statement

regarding the moments immediately prior to the shooting:

               Um, I dropped my flashlight at that point in time to get rid of it. I
               got both hands on the gun. And the suspect was walking backwards.
               Um, I remember him saying – the suspect saying, uh “No, uh, show
               me your badge.” And at that point again, I yelled, “Police, drop the
               gun. Police drop the gun,” as I’m still moving to my right and he’s
               still backing up. And then suddenly and quickly, he turns towards


                                                    32
Case 3:20-cv-03052-TLB Document 2                 Filed 08/04/20 Page 33 of 46 PageID #: 34



               me and raises both his arms at me with the – the gun still in his left
               hand. At that point, I fired.

       124.    According to SULLIVAN, after he shot BOLGER, he saw a “handgun” on the

ground near BOLGER’s right hand. He described finding the weapon to investigators:

               And when he fell, he fell onto his back with his head facing towards
               me. I remember at that time, yelling to [COLE] “Cover me. Cover
               me.” And trying t- to advance in on the subject. I could see his arms
               are – are out to his side and the handgun was outside of his right
               hand only about two or three inches, laying on the ground. Up until
               that point, it was – the handgun was just almost underneath the truck.
               It was, like, right beside the driver’s door. I didn’t even remember
               seeing the truck up until that point. I had tunnel vision so much on
               the – the gun itself. [COLE] told me that he – he had me. He was
               like, “I got you. I got you.” I remember advancing in on the suspect
               with my weapon still drawn on him. And I reached over and
               grabbed the handgun. I stepped back and tried to put it into my left
               cargo pocket. And that’s where I remember putting it. And I
               remember at that point, calling dispatch and saying, “Shots fired.
               Shots fired.”

       125.    According to SULLIVAN, he removed the gun from the ground near BOLGER’s

right hand prior to reporting shots fired to dispatch.

       126.    Investigators asked SULLIVAN about Deputy Leavins finding the air pellet gun on

the ground several feet from BOLGER’s body, approximately twenty (20) minutes after the

shooting and what SULLIVAN may have done with the gun he allegedly found on the ground near

BOLGER’s right hand:

               CARLISLE: And after – and after the event took place and you
                         made that – you made that point safe, did you do –
                         did you do anything with his weapon?

               SULLIVAN: I remember putting it in my left cargo pocket when I
                         stepped back away from [BOLGER].

               CARLISLE: Okay.

               SULLIVAN: And then, um, after Searcy County showed up on
                         scene and were relieving us of everything, I

                                                 33
Case 3:20-cv-03052-TLB Document 2             Filed 08/04/20 Page 34 of 46 PageID #: 35



                             remember a deputy looking at me and being like, “Is
                             that the gun?” And it was on the ground on the
                             roadway. And I remember looking at it and saying,
                             “Yeah, that’s the gun,” and checking my cargo
                             pocket.

               PAXTON:       Okay.

               SULLIVAN: I didn’t even realize it fell out.

               CARLISLE: Ah- okay.

               SULLIVAN: Or if when I was standing on the road and I thought
                         I put it in, I completely missed my pocket and
                         dropped it on the ground. (emphases added)

       127.    One of the investigators asked SULLIVAN about the hand in which BOLGER

allegedly held the gun:

               CARLISLE: Did – did you say that at – at some point, the weap-
                         that the weapon on [BOLGER] went from one hand
                         to another hand? Did I catch that? You s..

               SULLIVAN: I don’t remember saying that.

               CARLISLE: Okay.

               SULLIVAN: I don’t…

               CARLISLE: I – I don’t know. And that’s why I’m asking. I’m
                         not saying you said that.

               PAXTON:       Uh…

               CARLISLE: Was it always – the -the weapon you saw – when you
                         saw him – when you saw him point the gun at
                         [COLE] as you were ma- as you’re making your
                         move.

               SULLIVAN: I just remember an arm being up and the – the – the
                         profile of him pointing it. But I…

                                            *****




                                              34
Case 3:20-cv-03052-TLB Document 2             Filed 08/04/20 Page 35 of 46 PageID #: 36



               SULLIVAN: But I can’t recollect at that point – I just remember
                         seeing an arm up and I – I feel like in my memory
                         that it would be a right hand. But I don’t know if
                         that’s just…

               CARLISLE: Sure.

               SULLIVAN: just the way I would imagine somebody pointing a
                         handgun.

               CARLISLE: Of course. (emphases added)

       128.    SULLIVAN initially told NPS investigators that BOLGER held the air pellet gun

in his left hand. However, later in his statement, after the investigator suggested that BOGER

switched hands, SULLIVAN changed his story and stated “…I feel like in my memory that it

would be a right hand.”

       129.    SULLIVAN told investigators that he did not see a flashlight anywhere near

BOLGER’s body after the shooting. SULLIVAN told investigators he “just remember[ed] seeing

the handgun just outside of [BOLGER’s] right hand…And [he] collected it.”

       130.    SULLIVAN told investigators that he did not see BOLGER’s truck or realize it was

even there until after the shooting.

       131.    Though SULLIVAN and COLE each had fully functioning AVRD available to

them at all times during their shifts, neither of them nor DEFENDANT is in possession of any

audio recording wherein SULLIVAN or COLE identify themselves as police officers.

       132.    Though SULLIVAN and COLE each had fully functioning AVRD available to

them at all times during their shifts, neither of them nor DEFENDANT is in possession of any

audio recording wherein SULLIVAN or COLE gave BOLGER a verbal warning that deadly force

was forthcoming.




                                              35
Case 3:20-cv-03052-TLB Document 2              Filed 08/04/20 Page 36 of 46 PageID #: 37



        133.   Though SULLIVAN and COLE each had fully functioning AVRD available to

them at all times during their shifts, neither of them nor DEFENDANT is in possession of any

video footage wherein BOLGER points a gun or any object in the direction of SULLIVAN or

COLE.

        134.   On August 22, 2017, Dr. Stephen A. Erickson of the Arkansas State Crime

Laboratory (ASCL) performed an autopsy on BOLGER. Based on the autopsy report in ASCL

Case No. 2017-020262/ME-1028-17, BOLGER suffered four (4) gunshot wounds from three (3)

of the four (4) gunshots fired by SULLIVAN:

               •   One (1) gunshot wound through BOLGER’s right upper arm,
                   and forearm, exiting eleven (11) inches down at the wrist;

               •   One (1) gunshot wound to BOLGER’s right back with a bullet
                   path causing damage to his liver, lower lung lobe and right
                   ventricle of the heart, passing out of the pericardial sac and
                   lodging in the sternocostal margin of the left 5th rib;

               •   One (1) gunshot wound to the lateral right abdominal flank,
                   through his abdominal wall and large bowel; and

               •   One (1) gunshot wound left wrist, in all likelihood from the
                   exiting bullet of a prior gunshot wound.

        135.   One of the gunshots fired by SULLIVAN entered BOLGER’s back.

                               FEDERAL TORT CLAIMS ACT

        136.   Under the FTCA, DEFENDANT is liable for injury or loss of property, or personal

injury or death caused by the negligent or wrongful act or omission of any employee of the

Government while acting within the scope of his office or employment, under circumstances where

DEFENDANT, if a private person, would be liable to the claimant in accordance with the law of

the place where the act or omission occurred. 28 U.S.C. § 1346(b).




                                              36
Case 3:20-cv-03052-TLB Document 2                Filed 08/04/20 Page 37 of 46 PageID #: 38



       137.    The FTCA is a limited waiver of the government’s sovereign immunity. In part,

the FTCA’s liability and jurisdiction-conferring language provides that federal district courts have

exclusive jurisdiction over claims against DEFENDANT for money damages for personal injury

or death caused by the negligent or wrongful act or omission of federal employees under

circumstances where DEFENDANT, if a private person, would be liable to the claimant in

accordance with the law of the place where the act or omission occurred. See 28 U.S.C. §

1346(b)(1).

       138.    Under the FTCA, plaintiffs may sue DEFENDANT in federal court for state-law

torts committed by government employees within the scope of their employment. 28 U.S.C. §§

1346(b), 2671-2680.

       139.    In Indian Towing Co., Inc. v. United States, 350 U.S. 61, 68-69, 76 S.Ct. 122

(1955), the Supreme Court stated “[t]he broad and just purpose which the [FTCA] was designed

to effect was to compensate the victims of negligence in the conduct of governmental affairs in

circumstances like unto those in which a private person would be liable and not to leave just

treatment to the caprice and legislative burden of individual private laws.”

       140.    In Arkansas, there exist causes of action based on state law include the Arkansas

Wrongful Death statute and Arkansas’ Survival statute, which are statutory causes of action, and

causes of action based on common law, including torts such as negligent supervision. These are

causes of action for which private persons in Arkansas can be subject to liability, especially when

their conduct has unreasonably caused injury or otherwise jeopardizes public safety.




                                                37
Case 3:20-cv-03052-TLB Document 2                Filed 08/04/20 Page 38 of 46 PageID #: 39



                            COUNT I—UNITED STATES
                      FTCA—WRONGFUL DEATH AND SURVIVAL
                         ARKANSAS STATE STATUTORY LAW

       141.    PLAINTIFF hereby incorporates and re-alleges Paragraphs one (1) through one-

hundred and forty (140) above as and for Paragraph one-hundred and forty-one (141) of Count I.

       142.    At all relevant times, in Arkansas, there existed a Wrongful Death statute, codified

at Ark. Code. Ann. § 16-62-102(a) and (b), as well as an accompanying statute commonly referred

to as a “Survival statute,” found at Ark. Code Ann. § 16-62-101(a)(1).

       143.    PLAINTIFF brings Count I pursuant to the Arkansas Wrongful Death statute which

provides for damages whenever the death of a person shall be caused by a wrongful act, neglect or

default of another person. PLAINTIFF also brings Count I pursuant to the Arkansas Survival

statute which provides for damages for wrongs done to a person and further provides that such an

action may be brought after the death of the person by his executor.

       144.    On August 20, 2017, SULLIVAN owed BOLGER a duty to maintain public order

and to enforce at all times all such laws, ordinances and regulations for the preservation of good

order and the public welfare, including the duty to follow all such laws, ordinances and regulations.

Moreover, SULLIVAN and COLE owed BOLGER the duty of ordinary care.

       145.    On August 19-20, 2017, SULLIVAN was guilty of one more of the following

negligent acts which proximately caused BOLGER’s death:

               a) Negligence in the preparation for the public safety sweep,
                  including, but not limited to: parking an unreasonably long
                  distance from the potential scene of accident; failing to
                  familiarize himself with weapon/equipment; violating NPS
                  MVR/AVRD policy; failing to devise plan for a medical
                  emergency; and failing to remedy COLE’s malfunctioning radio
                  or alerting a supervisor to the malfunctioning radio;

               b) Negligence during his approach to Campsite #3, including, but
                  not limited to: failing to assign or adequately communicate the

                                                 38
Case 3:20-cv-03052-TLB Document 2                Filed 08/04/20 Page 39 of 46 PageID #: 40



                   respective roles of SULLIVAN and COLE prior to engagement;
                   failing to safely approach scene; failing to identify himself as
                   Park Ranger; and failing to utilize police presence as a deterrent
                   or alternative to the use of physical force; and

                c) Negligence in the shooting of BOLGER, including, but not
                   limited to: unreasonably shooting and killing BOLGER without
                   legal justification; violating the Fourth Amendment of the U.S.
                   Constitution for which there can be no discretion; failing to warn
                   BOLGER that he intended to use deadly force, despite ample
                   time for such a warning; the negligent use of deadly force; and
                   failing to safely engage visitors during public safety patrol.

         146.   The above negligent acts and omissions caused injury because, at the very

minimum, they were performed with laziness, haste, distraction or inattention, none of which

reflects the kind of considered judgment grounded in social, economic and political policy the

FTCA’s discretionary act exception is intended to protect.

         147.   By reason of the wrongful death of BOLGER, he and his heirs have incurred

pecuniary damages and severe mental anguish. On August 20, 2017, prior to his death, BOLGER

suffered personal injuries and great pain proximately caused by the wrongful acts and/or omissions

of SULLIVAN, which included the shooting BOLGER multiples times, and which survive his

death.

         148.   By reason of the neglectful acts of SULLIVAN, BOLGER incurred personal

injuries and great pain as well as damages in the form of loss of life.

         149.   The negligence of DEFENDANT was wrongful as a tort under the law of Arkansas

and without excuse or justification under any applicable state statute or rule.

         150.   WHEREFORE, PLAINTIFF prays for judgment against DEFENDANT in an

amount which will fully and fairly compensate him for damages suffered.




                                                 39
 Case 3:20-cv-03052-TLB Document 2                   Filed 08/04/20 Page 40 of 46 PageID #: 41



                          COUNT II—UNITED STATES
               FTCA—INTENTIONAL TORTS OF ASSAULT AND BATTERY
                       ARKANSAS STATE STATUTORY LAW

        151.       PLAINTIFF hereby incorporates and re-alleges Paragraphs one (1) through one

hundred fifty-one (151) above as and for Paragraph one hundred and fifty-two (152) of Count II.

        152.       In 1974, Congress amended the FTCA to provide that “investigative or law

enforcement officers” can be held liable for assault and battery, inter alia. 28 U.S.C. § 2680(h).

        153.       Assault is defined in Arkansas as an intentional attempt by a person, by force or

violence, to do an injury to the person of another, or as any attempt to commit a battery, or any

threatening gesture showing in itself or by words accompanying it an immediate intention, coupled

with a present ability, to commit a battery.

        154.       Battery is defined in Arkansas as a wrongful or offensive physical contact with

another through the intentional contact by the tortfeasor and without the consent of the victim, the

unpermitted application of trauma by one person upon the body of another person.

        155.       In Arkansas, there exist civil actions for assault and for battery which can subject a

private person to civil liability when they engage in the conduct described in the assault and battery

state statutes.

        156.       On August 20, 2017, SULLIVAN and COLE made threatening gestures toward

BOLGER, coupled with an ability to commit a battery—i.e. their firearms—which constitutes the

tort of assault.

        157.       On August 20, 2017, BOLGER suffered physical trauma to his person, including

conscious pain and suffering, serious bodily harm and death, caused by the battery committed upon

him by SULLIVAN.




                                                    40
Case 3:20-cv-03052-TLB Document 2                Filed 08/04/20 Page 41 of 46 PageID #: 42



       158.    Therefore, DEFENDANT is liable to PLAINTIFF in damages, including

compensatory damages, actual damages and costs.

       WHEREFORE, PLAINTIFF prays for judgment against DEFENDANT in an amount

which will fully and fairly compensate him for damages suffered.

                              COUNT III—UNITED STATES
                            FTCA—NEGLIGENT SUPERVISION
                            ARKANSAS STATE COMMON LAW

       159.    PLAINTIFF hereby incorporates and re-alleges Paragraphs one (1) through one

hundred and sixty (160) above as and for Paragraph one hundred and sixty-one (161) of Count III.

       160.    In Arkansas, there exists a civil action premised on the common law tort of

negligent supervision which can subject a private person to civil liability when they are found to

have committed the tort.

       161.    In Arkansas, a negligent supervision claim requires the plaintiff to show that the

employer’s conduct was a proximate cause of the injury and that the harm to third parties was

foreseeable. See Madden v. Aldrich, 58 S.W.3d 342, 415 (2001).

       162.    The employer is not required to foresee the particular injury that occurred, but only

that there is an appreciable risk of harm to others. Id. All that is required is a showing that “the

employer knew, or in the exercise of ordinary care should have known, that its employee’s conduct

would subject third parties to an unreasonable risk of harm.” See Kristie’s Katering, Inc. v. Ameri,

35 S.W.3d 807, 813 (Ark. 2000).

       163.    Chief Ranger Brandford owed Buffalo River visitors, including BOLGER, a duty

to maintain public order and to enforce at all times all such laws, ordinances and regulations for

the preservation of good order and the public welfare, including the duty to follow all such laws,




                                                41
Case 3:20-cv-03052-TLB Document 2               Filed 08/04/20 Page 42 of 46 PageID #: 43



ordinances and regulations.     She owed a duty to use ordinary care in her supervisory

responsibilities.

        164.    At all relevant times, including August 2017, Chief Ranger Brandford was a

commissioned supervisor and SULLIVAN’s direct supervisor.

        165.    While supervising employees typically involves policy considerations, the Eighth

Circuit recognizes that the failure of a supervisor to act after notice of an employee’s ongoing

misconduct or ongoing threat to public safety is not a supervisory choice based on plausible policy

considerations.

        166.    As such, there existed a duty on DEFENDANT to ensure that their Park Rangers,

such as SULLIVAN and COLE, were properly supervised while performing their duties at the

complex on behalf of DEFENDANT.

        167.    Chief Ranger Brandford was negligent in failing to ensure that SULLIVAN and

COLE had proper training for the duties that Park Rangers could foreseeably be expected to

perform in the course of SULLIVAN and COLE’s employment with DEFENDANT, especially

with regard to public safety sweeps, the use of deadly force and emergency situation protocol.

        168.    At all relevant times, including August 20, 2017, the training deficiencies and

police misconduct of SULLIVAN and COLE were issues that were ongoing in nature and,

therefore, presented an ongoing unreasonable risk to public safety.

        169.    When an ongoing danger is known to supervisors, there is no discretion for those

supervisors who fail to take remedial measures to correct said danger.

        170.    Chief Ranger Brandford was negligent in failing to ensure that SULLIVAN and

COLE properly conducted themselves for the duties that Park Rangers could foreseeably be

expected to perform in the course of SULLIVAN and COLE’s employment with DEFENDANT.



                                                42
Case 3:20-cv-03052-TLB Document 2                Filed 08/04/20 Page 43 of 46 PageID #: 44



       171.    Despite the aforementioned duties, DEFENDANT committed the following

wrongful and neglectful acts and/or omissions with regard to SULLIVAN and COLE:

               a) Failing to implement such policies and procedures for the
                  operation and management of Buffalo River as would
                  reasonably protect BOLGER and other visitors from
                  SULLIVAN and COLE;

               b) Failing to properly supervise, investigate, and review the
                  operation and management of the park and the activities and
                  performance of SULLIVAN and COLE as employees;

               c) Failing to warn that Park Rangers are not properly trained;

               d) Failing to implement          policy   regarding    Park   Ranger
                  identification;

               e) Failing to mandate policy compliance;

               f) Failing to ensure Park Rangers are familiar with GPS
                  coordinates in Buffalo River;

               g) Allowing SULLIVAN in the field with equipment on which he
                  has never been provided training;

               h) Allowing use of emergency equipment on which SULLIVAN
                  and COLE were not familiar;

               i) Allowing SULLIVAN and COLE to exploit overtime hours and
                  fatigue themselves of mind and body; and

               j) Failing to enforce Buffalo River’s MVR/WVR/AVRD policies,
                  knowing said failure emboldens officer misconduct and lessens
                  officer accountability.

       172.    By reason of the wrongful acts of Chief Ranger Brandford, BOLGER incurred

personal injuries and great pain as well as damages in the form of loss of life.

       WHEREFORE, PLAINTIFF prays for judgment against DEFENDANT in an amount

which will fully and fairly compensate him for damages suffered.




                                                 43
Case 3:20-cv-03052-TLB Document 2                 Filed 08/04/20 Page 44 of 46 PageID #: 45



                         COUNT IV—SULLIVAN
       CAUSE OF ACTION UNDER BIVENS V. SIX UNKNOWN NAMED AGENTS
                         CONSTITUTIONAL LAW

       173.      PLAINTIFF hereby incorporates and re-alleges Paragraphs one (1) through one

hundred seventy-two (172) above as and for Paragraph one hundred seventy-three (173) of Count

IV.

       174.      A plaintiff may bring a Fourth Amendment Section 1983 case against a federal law

enforcement officer, such as SULLIVAN. Bivens v. Six Unknown Named Agents, 402 U.S. 388,

91 S.Ct. 1999 (1971).

       175.      It was clearly established in August 2017 that a law enforcement officer, such as

SULLIVAN, may not use deadly force against a U.S. citizen unless there is an objectively

reasonable basis to do so. Graham v. Connor, 490 U.S. 386, 396-97, 109 S.Ct. 1865 (1989).

       176.      If feasible, law enforcement officers, such as SULLIVAN, have a duty to warn

before utilizing deadly force. Kisela v. Hughes, 138 S.Ct. 1148, 1153 (2018).

       177.      “The requirement that the threat be reasonably perceived as ‘immediate’ means that

if the threat has passed, so too has the justification for the use of deadly force.” Cole v. Hutchins,

959 F.3d 1127, 1132 (8th Cir. 2020) (citing, Rahn v. Hawkins, 73 F. App’x 898, 901 (8th Cir. 2003)

(per curiam)).

       178.      SULLIVAN violated BOLGER’s Fourth Amendment right to be free of

unreasonable seizures of his body through the following unconstitutional acts and omissions:

                 a) Intentionally shot and killed BOLGER;

                 b) Failed to warn BOLGER that deadly force was imminent;

                 c) Failed to afford BOLGER the opportunity to surrender; and

                 d) Failed to identify himself as a law enforcement officer.



                                                 44
Case 3:20-cv-03052-TLB Document 2                 Filed 08/04/20 Page 45 of 46 PageID #: 46



       179.    SULLIVAN used excessive force against BOLGER’s person, causing great injury,

pain and death.     The force used by SULLIVAN was unnecessary and unreasonable, and

BOLGER’s great injury, pain and death resulted directly from the use of said force which was

excessive.

       180.    By reason of the conduct of SULLIVAN, BOLGER and his heirs-at-law were

deprived of rights, privileges and immunities secured to them by the Fourth and Fourteenth

Amendments to the U. S. Constitution, and laws enacted thereunder.

       181.    The violence committed by SULLIVAN, and inflicted upon BOLGER was

unnecessary, objectively unreasonable and excessive and was, therefore, in violation of his Fourth

Amendment Rights. Therefore, SULLIVAN is liable to PLAINTIFF in damages pursuant to 42

U.S.C. § 1983, including loss of life, loss of liberty interest, conscious pain and suffering, punitive

damages and attorney’s fees.

       WHEREFORE, PLAINTIFF prays for judgment against DEFENDANT in an amount

which will fully and fairly compensate him for damages suffered.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, JAMES MICHAEL BOLGER, Personal Representative of the

Estate of JONATHAN J. BOLGER, deceased, by and through his attorneys, LAUX LAW

GROUP, respectfully seeks judgment as follows:

               A. That the Court assume jurisdiction over this action;

               B. Declare that the acts and omissions described herein violated
                  Plaintiff’s rights under the Constitution and Laws of the United
                  States and Arkansas;

               C. Award compensatory damages against each of the defendants
                  herein;

               D. Award punitive damages against Individual Defendants under

                                                  45
Case 3:20-cv-03052-TLB Document 2          Filed 08/04/20 Page 46 of 46 PageID #: 47



             federal law;

          E. Provide a trial by jury on Plaintiff’s Bivens claim (Count 4);
             and

          F. Such further relief as the Court deems just and proper.




                                               Respectfully submitted,




                                               /s/ Michael J. Laux
                                               Michael J. Laux
                                               W. Dist. Arkansas Bar No. 6278834
                                               One of the Attorneys for Plaintiff
                                               400 W. Capitol Avenue, Suite 1700
                                               Little Rock, AR 72201
                                               Telephone: (501) 242-0750
                                               Facsimile: (501) 372-3482
                                               E-mail: mlaux@lauxlawgroup.com
                                                       mikelaux@icloud.com




                                          46
